Citation Nr: 1509734	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  06-39 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to July 1975.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO denied entitlement to service connection for a left knee disability.

The Veteran testified before the Board at a May 2011 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his file.

In September 2011, December 2012, and July 2013, the Board remanded this matter for further development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

As noted by the Board in each of its prior remands, the issue of entitlement to service connection for a cervical spine disability (to include as secondary to service-connected disabilities) has been raised by the record (see pages 13 and 14 of the May 2011 Board hearing transcript).  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A January 2005 letter from E.E. Orlowsky, D.C., and a September 2005 statement by the Veteran (VA Form 21-4138) indicate that he has received treatment for his service-connected back and neurologic disabilities from Dr. Orlowsky.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from Dr. Orlowsky.  As these records relate to treatment for the Veteran's service-connected back and neurologic disabilities and the Veteran contends that his current left knee disability is related to all of his service-connected disabilities, such records are relevant to the issue on appeal.  Thus, a remand is necessary to attempt to obtain any additional relevant private treatment records.

Moreover, in light of the fact that the claim is otherwise being remanded to obtain treatment records, an attempt should again be made to obtain an adequate medical opinion as to the etiology of the Veteran's current left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a knee disability, a back disability, a right leg disability, an ankle disability, a hip disability, and a neurologic disability of the lower extremities, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete an authorization for VA to obtain all records of his treatment for a knee disability, a back disability, a right leg disability, an ankle disability, a hip disability, and a neurologic disability of the lower extremities from Dr. Orlowsky (see Dr. Orlowsky's January 2005 letter and the Veteran's September 2005 VA Form 21-4138) and any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.  All such notification must be documented in the file.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, ask the physician who conducted a February 2013 VA examination to review all relevant electronic records contained in VBMS and the Virtual VA system, and any records obtained pursuant to this remand, and provide a new opinion as to the etiology of the Veteran's current left knee disability. 

For each current left knee disability identified (i.e., any left knee disability diagnosed since September 2004), the opinion provider shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current left knee disability had its onset in service, had its onset in the year immediately following service, is related to his motor vehicle accident in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current left knee disability was caused (in whole or in part) by his service-connected degenerative disc disease of the lumbar spine, residuals of a fracture of the right lower tibia, bilateral ankle disabilities, bilateral degenerative arthritis of the hips, chondromalacia of the patella and osteoarthritis of the right knee, bilateral radiculopathy of the lower extremities, and/or right leg shortening?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's current left knee disability was aggravated (made chronically worse) by his service-connected degenerative disc disease of the lumbar spine, residuals of a fracture of the right lower tibia, bilateral ankle disabilities, bilateral degenerative arthritis of the hips, chondromalacia of the patella and osteoarthritis of the right knee, bilateral radiculopathy of the lower extremities, and/or right leg shortening?

In formulating the above opinions, the opinion provider shall acknowledge and comment on all left knee disabilities diagnosed since September 2004, the Veteran's motor vehicle accident and resulting injuries in service, and the post-service evidence of bilateral knee pain as early as April 1976 (see the reference to "pain in joints of knees" in an April 1976 VA examination report).

The opinion provider must provide a rationale for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the opinion provider rejects the Veteran's reports regarding symptoms, the opinion provider must provide a reason for doing so.  (The absence of evidence of treatment for left knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

If the opinion provider determines that he or she cannot provide an opinion without resorting to speculation, the opinion provider shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the opinion provider be undertaken so that a definite opinion can be obtained.)

If the February 2013 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran shall be afforded a new VA examination to obtain the necessary opinions.

3.  After conducting any additional indicated development, readjudicate the issue on appeal.  If the benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






